Citation Nr: 0821607	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  05-17 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for recognition as the veteran's 
surviving spouse.


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from October 1944 to June 
1946.  He died in February 1988.
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

In July 1991, the Board denied the appellant's request to be 
recognized as the surviving spouse of the veteran for 
purposes of entitlement to VA benefits.  

In March 2007 the Board remanded the case for compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA).  


FINDINGS OF FACT

1.  Recognition as a surviving spouse was denied in July 
1999.  The appellant was notified of the decision and she did 
not appeal.

2.  The evidence submitted since the RO's denial of July 1999 
is cumulative or not material.


CONCLUSIONS OF LAW

1.  The July 1999 RO's decision, which denied recognition as 
a surviving spouse for purposes of VA benefits, is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  The evidence received since the July 1999 RO's decision, 
which denied the appellant's claim to be recognized as the 
veteran's surviving spouse, is not new and material and the 
claim is not reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claim.  In a VCAA letter of April 2007 the 
appellant was provided adequate notice as to the evidence 
needed to substantiate her claim.  She was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on her behalf; it also in essence 
told her to provide relevant information which would include 
that in her possession.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

In this case, the Board notes that the notice did not predate 
the RO's decision of September 2004.  However, the notice was 
provided as a result of the Board's remand of March 2007.  
Furthermore, the Board notes that the appellant was provided 
notice and allowed the opportunity to submit additional 
evidence and she availed herself of the same.  Therefore, 
despite the timing error, there has been fundamental 
fairness.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  Marriage 
certificates have been submitted and depositions have been 
obtained.  Therefore, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case.  No further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

The appellant seeks to reopen her claim to be recognized as 
the veteran's surviving spouse for purposes of obtaining VA 
benefits.  Recognition as the veteran's surviving spouse was 
previously denied in a July 1991 Board decision.  The basis 
for the decision was that the appellant's marriage was not 
valid as the veteran was married to someone else at the time 
of the appellant's marriage to him and the appellant was 
aware of the veteran's ongoing marriage.  She also had 
knowledge of an impediment and she did not have a deemed 
valid marriage.  In January 1999 the appellant requested to 
reopen her claim.  In July 1999 the RO denied the appellant's 
request on the basis that new and material evidence had not 
been submitted.  The appellant was notified of the decision, 
she did not appeal, and therefore, the decision became final.  
38 U.S.C.A. § 7105(c).

At the time of the Board denial the record included service 
records, letters from the veteran stating that he had a 
"common law" marriage with the appellant; a marriage 
contract of April 1976 for the veteran's marriage to 
Concordia P. Sabala (different evidence of record shows 
different last names for Concordia P. Sabala, for uniformity 
the Board will hereinafter refer to her as C.P.S.); a 
deposition of E.C.B, the veteran's daughter, where she states 
that the appellant knew of the veteran's ongoing marriage to 
C.P.S. when she started living with the appellant and when 
she married the veteran; a marriage contract of May 1981 
between the appellant and the veteran; a deposition of 
C.P.S., where she states that the appellant knew she was the 
legal wife of the veteran when she started living together 
with the veteran and at the time of their marriage in May 
1981; and, letters and statements from the appellant where 
she states that the veteran's marriage to C.P.S. was not 
legally dissolved and that she was aware of the marriage 
between the veteran and C.P.S. at the time she started living 
together with the veteran and at the time she married him.  

Added to the record since the RO's July 1999 decision of are 
a death certificate of August 2004 documenting the death of 
C.P.S.; and a letter of December 1987 from the veteran where 
he states that he had been living with the appellant for over 
20 years, that divorce is not recognized in the Philippines, 
and requesting that recognition be given to the appellant as 
the veteran's dependant.  The Board notes that a copy of the 
veteran's letter was already of record at the time of the 
RO's denial of July 1999.

The RO's July 1999 decision is final based upon the evidence 
then of record.  A previously denied claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  If the Board determines that the 
evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  

Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the appellant 
filed her claim seeking to reopen in September 2004, the 
Board will apply the revised provisions.

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a) (2007).

The Board has made a careful review of the evidence of 
record.  In the present claim, the evidence submitted since 
the RO's decision of July 1999, to include C.P.S.'s death 
certificate and the veteran's letter of December 1987 are not 
new and material.  While the appellant has introduced 
additional evidence which shows that the veteran's legal wife 
had passed away, this evidence is not material as it is not 
related to an unestablished fact in the claim; the appellant 
did not have a valid marriage or a deemed valid marriage.  
Furthermore, the veteran's letter of December 1987 was 
already of record at the time of the prior denial.  To the 
extent that she argues that she was not aware of a prior 
marriage, such statement is duplicative of prior statements 
and is not new.  Thus, the additional evidence is cumulative 
or not material of the evidence of record at the time of the 
July 1999 RO's decision and does not raise a reasonable 
possibility of substantiating the claim, the request to 
reopen the claim for recognition as the veteran's surviving 
spouse for purposes of entitlement to VA benefits.  38 C.F.R. 
§ 3.156(a). 

Stated differently, at the time of the prior denial, it was 
established that she did not have a valid marriage or a 
deemed valid marriage.  The death of C.P.S. does not change 
that fact.
ORDER

The appellant's request to reopen the claim for recognition 
as the veteran's surviving spouse for purposes of entitlement 
to VA benefits, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


